DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (PGPUB Document No. US 2015/0091790) in view of Ang et al. (PGPUB Document No. US 2018/0153430) in view of Schwarz et al. (PGPUB Document No. US 2016/0282947).
Regarding claim 1, Forutanpour teaches a wearable electronic device, comprising: 
A wearable structure configured to be worn on a wrist of a user (primary sensor in the form of an EMG sensor wrist band, Forutanpour: 0030), the wearable structure including an inner surface and an outer surface (the Examiner submits that a wrist band inherently comprise of an inner and outer surface), wherein the inner surface contacts the user's wrist when the wearable structure is donned by the user (an EMG sensor by definition and as implied by Forutanpour in 0040 requires contact with the user); 
Neuromuscular sensors (EMG sensing element, Forutanpour: 0040) configured to record, at the user's wrist, neuromuscular signals generated by the user (utilizing the movement signal provided by the EMG sensor (Forutanpour: 0031)); 
And one or more processors configured to (processor 318, Forutanpour: 0042): 
Detect, in real-time, one or more gestures of the user based on the neuromuscular signals generated by the user (identifying a gesture utilizing the EMG sensor as disclosed in 0021 of Forutanpour); 
Map the one or more gestures of the user to a control function (using gestures to activate applications, select files and documents. The examiner construes the act of activating an application and selecting files/documents as functions that control the respective AR interaction type); 
Execute the control function (the resulting activation of the user interaction); 

However, Forutanpour does not expressly teach but Ang teaches a plurality of neuromuscular sensors arranged on the inner surface of the EMG sensor of Forutanpour (a plurality of pairs of skin electrodes 846 as shown in FIG.10 (Ang: 0096)). Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the EMG sensor of Forutanpour such as to utilize the sensor arrangement of Ang, because this enables an effective method of implementing an EMG sensing unit.

Further, Forutanpour does not expressly teach but Ang teaches in a further embodiment providing visual feedback to the user on a display, wherein the visual feedback is related to execution of the control function (“Feedback could include visual, audible, haptic, or other modes of presentation to a user” (Ang: 0194, 0198)).
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to provide feedback as disclosed in the embodiment of Ang, because this provides contextual, intuitive, application-specific switching and control of application devices and processes (Ang: 0199).

Further, the combined teachings as applied above does not expressly teach but Schwarz teaches the detecting step predicting the one more gesture that the user will perform in the future based on the neuromuscular signals (utilizing sensors including an EMG sensor “predictor model may find the gesture space based upon the data rather than extracting the gesture space” (Schwarz: 0043)), and the mapping step occurring before the user performs the one or more gestures (“In such a decision level method of gesture identification, the data streams may be classified against known gestures using discrete classifiers” (Schwarz: 0043)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to utilize the gesture predicting method of Schwarz, because this enables an effective method of utilizing EMG sensor data to predict gestures.

Regarding claim 2, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein the plurality of neuromuscular sensors includes at least two distinct pairs of neuromuscular sensors, wherein: 
A first pair of neuromuscular sensors from the at least two distinct pairs of neuromuscular sensors is configured to record neuromuscular signals generated by the user at a first wrist location when the wearable structure is donned by the user (any one of the electrode pair 846 at its respective location corresponds to the first pair as claimed (Ang: 0096)); 
And a second pair of neuromuscular sensors from the at least two distinct pairs of neuromuscular sensors is configured to record neuromuscular signals generated by the user at a second wrist location when the wearable structure is donned by the user (any other pair of the electrode pair 846 at its respective location corresponds to the second pair as claimed (Ang: 0096)).  

Regarding claim 3, the combined teachings as applied above teaches the wearable electronic device of claim 2, wherein the at least two distinct pairs of neuromuscular sensors comprise more than two distinct pairs of neuromuscular sensors arranged circumferentially around the inner surface of the wearable structure (the pairs of sensors 846 are arranged along the circumference of the wrist device of Ang (Ang: FIG.10)).  

Regarding claim 4, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein the control function comprises a control function for controlling at least one of: a robot; a vehicle; scrolling through text; an extended reality system (activating an application and/or opening files/documents within the AR environment of Forutanpour); or a virtual avatar.  

Regarding claim 5, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein the control function comprises at least one virtual control associated with a physical object grasped by the user (Ang teaches in a further embodiment “Other control applications include navigating menu selections of a user interface. In some cases, a user could be holding something in her hands and also be using gestures to control an interface being presented by augmented reality glasses” (Ang: 0182)).  
Therefore, at the time of the invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further utilize the user interaction method taught in the embodiment disclosed by Ang, because this enables an added variety of ways for the user to interact with objects within the extended reality environment.

Regarding claim 6, the combined teachings as applied above teaches the wearable electronic device of claim 1, further comprising an inertial measurement unit mounted on or in the wearable structure, wherein the inertial measurement unit is configured to sense movement of the wearable structure (motion sensor 312 as part of the gesture sensor device (wristband, Forutanpour: 0041) as disclosed in 0045 of Forutanpour).  

Regarding claim 7, the combined teachings as applied above teaches the wearable electronic device of claim 6, wherein the inertial measurement unit comprises at least one of: an accelerometer; a gyroscope; or a magnetometer (accelerometer, gyroscope, or magnetometer (Forutanpour: 0045)).  

Regarding claim 8, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein each of the neuromuscular sensors of the plurality of neuromuscular sensors comprises an electromyography sensor (EMG sensor, Forutanpour: 0016).  

Regarding claim 9, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein the display comprises a display of an extended reality system (the teachings of Forutanpour related to an AR system (Forutanpour: 0004, 0005, 0019, FIG.3).  

Regarding claim 10, the combined teachings as applied above teaches the wearable electronic device of claim 9, wherein the display comprises a head-mounted display (HMD, AR glasses, Forutanpour: 0004, 0019).  

Regarding claim 11, the combined teachings as applied above teaches the wearable electronic device of claim 1, wherein the one or more processors is further configured to provide at least one of audio feedback, electrical stimulation feedback, or haptic feedback related to execution of the control function (“Feedback could include visual, audible, haptic, or other modes of presentation to a user” (Ang: 0194, 0198)).

Claim(s) 12 is/are a corresponding system claim(s) of claim(s) 1. The limitations of claim(s) 12 are substantially similar to the limitations of claim(s) 1.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 12.

Regarding claim 13, the combined teachings as applied above teaches the extended reality system of claim 12, further comprising a camera mounted on the head-mounted display device, wherein the camera is positioned and oriented to capture at least one image of at least a portion of the user's hand (“camera configured to capture an image of the body movement” (Forutanpour: 0025) for the purpose of confirm gesture detection (Forutanpour: 0031), wherein the body part is defined as a hand or figure (Forutanpour: 0043)).

Regarding claim 14, the combined teachings as applied above teaches the extended reality system of claim 13, wherein the one or more processors is further configured to identify, at least in part based on the at least one image, a physical object grasped by the user's hand (Ang teaches in a further embodiment “Other control applications include navigating menu selections of a user interface. In some cases, a user could be holding something in her hands and also be using gestures to control an interface being presented by augmented reality glasses” (Ang: 0182), wherein said gesture would be identified utilizing the gesture verification process of Forutanpour as disclosed above).

Regarding claim 15, the combined teachings as applied above teaches the extended reality system of claim 13, wherein the one or more processors is further configured to generate a representation of the user's hand on the head-mounted display device based on the at least one image and the sensed neuromuscular signals (Forutanpour utilizes a look up table to find matching gestures mapped images captured by the camera (Forutanpour: 0028), wherein the generated image of the user making the gesture corresponds to generating a representation of the user’s hand as claimed. Note gestures can be made by the hand such as a hand wave (Forutanpour: 0022, 0031)).

Regarding claim 16, the combined teachings as applied above teaches the extended reality system of claim 12, wherein the one or more gestures comprises at least one of: a static gesture; a dynamic gesture (hand wave, Forutanpour: 0030); a covert gesture; a muscle activation state (muscular movement, Forutanpour: 0044); or a sub-muscular activation state.

Regarding claim 17, the combined teachings as applied above teaches the extended reality system of claim 12, wherein the control action is configured to be used to control a function of the head-mounted display device (the examiner submits that under the BRI standard a control function “of” the HMD to be broad in that any function associated with the HMD corresponds to said claim. Therefore, any of the control functions of activating an application and/or opening documents/files are considered to control a function of the HMD as both the activated application and HMD related to AR (Forutanpour: 0005)).

Regarding claim 18, the combined teachings as applied above teaches the extended reality system of claim 12, wherein the one or more processors is further configured to provide feedback to the user based on the detected one or more gestures.

Regarding claim 19, the combined teachings as applied above does not expressly teach but Ang teaches in a further embodiment the extended reality system of claim 18, wherein the feedback comprises at least one of: visual feedback; audio feedback; electrical stimulation feedback; or haptic feedback (“Feedback could include visual, audible, haptic, or other modes of presentation to a user” (Ang: 0194, 0198)).

Claim(s) 20 is/are a corresponding system claim(s) of claim(s) 1 and 2. The limitations of claim(s) 20 are substantially similar to the limitations of claim(s) 1 and 2.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616